DETAILED ACTION
This office action is in response to applicant’s RCE filed on 05/26/2022.
Currently claims 23-32 and 34-39 are pending in the application.

Allowable Subject Matter
In light of applicant’s amendments filed on 04/19/2022 and associated persuasive arguments,
Claims 23-32 and 34-39 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Independent claim 31 is allowable because the closest prior art US Patent Pub # US 2011/0084307 A1 to Miki teaches, a method of producing a layer stack comprising: 

    PNG
    media_image1.png
    646
    561
    media_image1.png
    Greyscale

a) forming a first layer (12; Fig. 1; [0048]; i.e. buffer layer) having a first material composition (AlxGa1-xN, where 0<x<1; [0065]) on a substrate (11; Fig. 1; [0048]; i.e. substrate); 
b) performing intermediate processing (heat treatment; [0218]) of the substrate (11) with the first layer (12); 
c) forming an additional layer (14a; Fig. 1; [0083]; i.e. base layer) having a second material composition (AlyGa1-yN, where 0<y<1, preferably 0<y<0.5, more preferably 0<y<0.1), said first material composition and said second material composition differing from each other (compositions can be different, [0065], [0083]), at least locally directly on said first layer (12); and 
Note: Miki teaches in para. [0065], [0083] that the buffer layer 12 as AlxGa1-xN, where 0<x<1 and the base layer 14a as AlyGa1-yN, where 0<y<1, preferably 0<y<0.5, more preferably 0<y<0.1. Thus, there would be one instance where they would have same composition and in other instances they would differ by ‘non-zero’ weight percent. The claim requires that they differ from each other by at most 10% by weight, it means maximum difference can be 10% by weight. Since Miki teaches the difference in composition between ‘zero’ and some ‘non-zero’ values, it can be concurred that the range of difference in composition taught in Miki and that of the claim overlaps each other. In MPEP 2144.05 (I), it is stated that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Miki further teaches, wherein the intermediate processing (heat treatment) modifies a surface (top surface of buffer layer 12) of the first layer (12) facing away from the substrate (11) (Fig. 1; [0217] - [0218]; Miki teaches that it is possible to sublimate phases having lower crystallinity in the buffer layer 12 by this heat treatment), and 
wherein a surface (top surface) of the additional layer (14a) facing away from the substrate (11) is not modified at a time of application of the second layer (14b) with respect to a time after formation of the additional layer (14a) (Fig. 1; [0091]).
Note: Miki does not teach making any modification of base layer 14a after it is formed and before n-type contact layer 14b is formed on top of it ([0091]). 
d) applying a second layer (14b; Fig. 1; [0080]; i.e. n-type contact layer) at least in places directly onto the additional layer (14a). 
However, neither Miki nor any cited prior art, appear to explicitly disclose, in context, wherein the intermediate processing modifies a surface of the first layer facing away from the substrate, and 2the additional layer is configured to reduce or completely suppress negative influences of the intermediate processing on the adhesion properties to the second layer;
Examiner’s note: The applicant argued in the after-final ‘Remarks’ on record that “this additional layer improves adhesion of the second layer since the additional layer reduces or completely suppresses negative influences of the intermediate processing on the adhesion properties to the second layer…. In sharp contrast, Miki fails to disclose, teach or suggest an additional layer configured to reduce or completely suppress negative influences of the intermediate processing on the adhesion properties to the second layer. Indeed, Miki does not address adhesion issues at all.”
Specifically, the aforementioned ‘wherein the intermediate processing modifies a surface of the first layer facing away from the substrate, and 2the additional layer is configured to reduce or completely suppress negative influences of the intermediate processing on the adhesion properties to the second layer,’ is material to the inventive concept of the application at hand to reduce or completely suppress negative influences of the intermediate processing on the adhesion properties to the second layer, thus improving device reliability.

Independent claim 32 is allowable because the closest prior art US Patent Pub # US 2011/0084307 A1 to Miki teaches, a layer stack comprising a first layer (12; Fig. 1; [0048]; i.e. buffer layer) having a first material composition (AlxGa1-xN, where 0<x<1; [0065]), 

    PNG
    media_image1.png
    646
    561
    media_image1.png
    Greyscale

a second layer (14b; Fig. 1; [0080]; i.e. n-type contact layer) and an additional layer (14a; Fig. 1; [0083]; i.e. base layer), wherein 1) the additional layer (14a) directly adjoins the first layer (12) and the second layer (14b) and comprises a second material composition (AlyGa1-yN, where 0<y<1, preferably 0<y<0.5, more preferably 0<y<0.1), 
Miki further teaches in para. [0065], [0083] that the buffer layer 12 as AlxGa1-xN, where 0<x<1 and the base layer 14a as AlyGa1-yN, where 0<y<1, preferably 0<y<0.5, more preferably 0<y<0.1. Thus, there would be one instance where they would have same composition and in other instances they would differ by ‘non-zero’ weight percent. The claim requires that they differ from each other by at most 10% by weight, it means maximum difference can be 10% by weight. Since Miki teaches the difference in composition between ‘zero’ and some ‘non-zero’ values, it can be concurred that the range of difference in composition taught in Miki and that of the claim overlaps each other. In MPEP 2144.05 (I), it is stated that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Furthermore, US Patent Pub # US 2013/0146878 A1 to Oh teaches, wherein the first layer (11a of 11; Fig. 6; [0065]; i.e. buffer layer, insulating) is electrically insulating and the second layer (116; Fig. 6; [0074]; i.e. first metal layer, conducting) is electrically conductive or vice versa;

    PNG
    media_image2.png
    399
    840
    media_image2.png
    Greyscale

However, neither Miki nor any cited prior art, appear to explicitly disclose, in context, the additional layer having a thickness of 1 nm to 100 nm;
Examiner’s note: Miki teaches in para. [0085] that “the thickness of the base layer 14a (mapped additional layer) is preferably in a range of 1 um to 10 um, because of obtaining excellent crystallinity. It is more preferably in a range of 5 um to 7 um, because of improving crystallinity and productivity, and reducing the time for forming the layer.” Therefore, there is no motivation for a person with ordinary skill in the art to look into a secondary art for a different thickness. The applicant also argued in the after-final ‘Remarks’ on record that “Claim 32 also recites that the additional layer has a thickness of 1 nm to 100 nm. That explicitly claimed feature directly contradicts the teachings of Miki that recite that the thickness of the base 14a should be 1 um to 10 um because excellent crystallinity can be obtained as discussed in para. [0085]. What this means is that the lower limit for the base layer of Miki is by a factor of 10 larger than the upper range of Claim 32.”
Specifically, the aforementioned ‘the additional layer having a thickness of 1 nm to 100 nm,’ is material to the inventive concept of the application at hand to reduce or completely suppress negative influences of the intermediate processing on the adhesion properties to the second layer, thus improving device reliability.
Dependent claims 23-30 and 34-39 depend, directly or indirectly, on allowable independent claims 31 and 32, respectively. Therefore, claims 23-30 and 34-39 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


06/02/2022